Citation Nr: 1020400	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-18 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Thomas J. Szymanski, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1978 and from November 1978 to October 1982.  He 
was discharged in October 1982 under other than honorable 
conditions.  An administrative decision of July 1983 
determined that the character of discharge for the second 
period of service precluded entitlement to certain benefits 
based on that period of service. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a lumbar spine 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran's service treatment records from his first period 
of service have been determined to be unavailable.  His 
discharge from his second period of active service was under 
other than honorable conditions, and by a July 1983 
administrative decision was determined to be dishonorable.  
For this reason, any disability incurred during that period 
is barred from VA disability benefits.  The Board has 
nonetheless reviewed these records to determine whether they 
evidence lumbar spine complaints or diagnoses that may be 
related to his first period of active service.

The record reflects that the Veteran suffered a gunshot wound 
to the lower back in June 1975, prior to enlistment.  The 
Veteran asserts that he aggravated this pre-existing lower 
back injury during his first tour of duty in 1977 when he 
fell off a flatbed truck.  The Veteran recounts that in 1977, 
while on duty at the 184th Ordinance Battalion in Mannheim, 
Germany, he fell off a tractor trailer while off-loading 
rockets.  The Veteran reports that following this accident he 
was placed on physical profile for three weeks and has been 
having different levels of pain in his lower back since this 
fall.  The Veteran contends that the injury has gotten 
progressively worse and he has been taking Ibuprophen 800m, 
Tylenol 4 with Codeine and other pain medications because of 
this injury for thirty-one years.

The Veteran's service treatment records from his second 
period of service reflect numerous accounts of treatment for 
lower back pain.  In April 1979, he suffered back pain and it 
was documented that the pain originated from a previous 
bullet wound.  There was a keloid formation at the site where 
the bullet entered, and the impression was back pain.  He was 
ordered not to lift heavy weights above 15 pounds and not to 
bend past 30 degrees.  In October 1979, the Veteran 
complained of suffering from back pains for the past four to 
five years.   In September 1980 and August 1981, he suffered 
lower back pain and was placed on physical profile.  In 
August 1981, he was evaluated for removal of the bullet.  The 
evaluation was inconclusive as to whether the bullet was the 
cause of pain.  The impression was that there was low back 
pain of uncertain etiology.  The examiner planned a bone 
scan, and if it was negative, then therapy or injections 
would be utilized.  However, the examiner stated that if 
there were no results from these treatments, he "bet that 
the bullet was not the cause of pain."  August 1982 X-ray 
examination revealed no significant bone abnormalities. 

Post-service treatment records beginning in April 2000 
reflect complaints of low back pain.  In July 2000, the 
assessment was low back pain.  In February 2007, the Veteran 
complained of low back pain.  These record also reveal that 
he suffered five gunshot wounds to the abdomen in 1988.  
 
In this case, the Veteran is competent to report the 
incurrence of a low back injury and low back pain during 
service, as low back pain is capable of lay observation. 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Board finds the Veteran's testimony in this regard to be 
credible.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the Veteran has 
not yet been afforded a VA examination in conjunction with 
his claim.  As the Veteran has provided testimony regarding 
the in-service injury and continuity of symptomatology, and 
the record reflects post-service treatment for complaints of 
low back pain, the Board finds that a remand for an 
examination and opinion is required in order to fairly 
address the merits of his claim.  38 C.F.R. § 3.159(c)(2) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his lower back injury.  The examiner must 
review the claims file and the report 
should note that review.  The examiner 
should provide the rationale for all 
opinions.  The examiner should specifically 
opine as to the following:

a) Is it at least as likely as not 
(50 percent probability or greater) 
that any current low back injury is 
related to the Veteran's first 
period of active service from 
September 1975 to September 1978?  
The examiner should note that the 
second period of service from 
November 1978 to October 1982 
terminated in a discharge which was 
of a character which precludes 
entitlement to benefits based on 
incurrence or aggravation during 
that period.  In addition to the 
service medical records, the 
examiner should consider the 
Veteran's statements regarding his 
symptoms in service and his 
statements of continuous symptoms of 
low back pain after service.  If the 
Veteran's current low back problems 
are more likely attributable to 
factors unrelated to his military 
service, the examiner should 
specifically so state.

b) Is it at least as likely as not 
(50 percent probability or greater) 
that any pre-existing lower back 
pain was aggravated beyond its 
natural progression by his first 
period of active service from 
September 1975 to September 1978?  
The examiner should specifically 
discuss the Veteran's contention 
that his pre-existing gunshot wound 
was aggravated when he fell off a 
truck in service.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


